Citation Nr: 1432445	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for kidney problems.

2.  Entitlement to service connection for left arm weakness.

3.  Entitlement to service connection for growth on lung, also claimed as right lung, black spot, and breathing condition.

4.  Entitlement to service connection for a neck condition.

5.  Entitlement to service connection for a back injury.

6.  Entitlement to service connection for a head injury.

7.  Entitlement to an initial increased (compensable) rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1960 to August 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran has submitted additional evidence, which has not yet been considered by the RO.  See May 2014 statement from the Veteran and prescription records received at the Board in July 2014.  However, the AOJ will have an opportunity to consider this additional evidence while the appeal is being considered on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2012 VA Form 9, the Veteran indicated that he desired a Board hearing by Video Conference.  See July 2012 VA Form 9.  However, in recent correspondence dated in May 2014, and received at the Board in July 2014, the Veteran indicated that he no longer wished to have a Video Conference hearing, and instead, requested that he be afforded a hearing before a member of the Board at the RO.  See May 2014 correspondence from the Veteran.  The record does not reflect that there has been any response to this request.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



